Title: General Orders, 5 October 1777
From: Washington, George
To: 



Head Quarters, Perkiomy [Pa.] October 5th 1777.
Ludlow.Manchester. Newport.


The officers commanding regiments are to make returns of the cartridges wanted for their men, to complete them to forty rounds each,

and draw the materials for making them at the park of artillery, early to morrow morning—one attentive officer from each regiment is to be present, to superintend the making of the cartridges for the regiment, and see that they are well made up, and the materials not wasted—The arms are to be cleaned and put in good order immediately—such as are charged and cannot be drawn, are to be discharged at noon, to morrow, under the direction of their officers—Each regiment is to draw 12 cartridges a man, ready made, at the park of artillery, besides the above materials.
All the detachments of horse, are to be collected as soon as possible to one place, as near as may be to the army, except the two parties under Captains Lee and Craig.
Returns as exact as possible are to be made of the killed, wounded, and missing in the action of yesterday, and delivered to the Commander in Chief at 4, o’clock to morrow afternoon—The Brigade Majors will be punctual in this matter, and where there are no Brigade Majors, the Brigadiers or officers commanding brigades are without delay to appoint persons to do their duty—One set of columns are to shew the killed, of the different ranks, a second the wounded, and a third set of columns the missing.
The Commander in Chief returns his thanks, to the Generals and other officers and men concerned in yesterday’s attack, on the enemy’s left wing, for the spirit and bravery they manifested in driving the enemy from field to field—And altho’ an unfortunate fog, joined with the smoke, prevented the different brigades seeing and supporting each other, or sometimes even distinguishing their fire from the enemy’s—and from some other causes, which as yet cannot be well accounted for, they finally retreated—they nevertheless see that the enemy are not proof against a vigorous attack, and may be put to flight when boldly pushed—This they will remember, and assure themselves that on the next occasion, by a proper exertion of the powers which God has given them, and inspired by the cause of freedom in which they are engaged, they will be victorious—The Commander in Chief not seeing the engagement with the enemy’s right wing, desires the General officers who commanded there, to thank those officers and men who behaved with becoming bravery; and such in either wing who behaved otherwise are to be reported.
